Pee Cubiam.
This is a certiorari to award of compensation in a death case. Decedent was a policeman, and while riding his motorcycle homeward from Morristown at night collided with a truck and was fatally injured. The workmen’s compensation bureau made an award, which, on appeal to the Court of Common Pleas, was affirmed.
The first point made for the prosecutor is that there was no evidence to support a finding that the accident arose out of and in course of employment. Our examination of the evidence satisfies us to the contrary.
The second point is that by the terms of Pamph. L. 1913, p. 230, no compensation should be awarded, as the earnings of deceased exceeded the maximum figure mentioned in the statute and put him out of the class to be compensated. Counsel admits that Jersey City v. Borst, 90 N. J. L. 454; *718101 Atl. Rep. 1033, is to the contrary, but saj^s it was wrongly decided. However, it seems to have stood for thirteen years as the law, and the rule of stare decisis requires our adherence to it as settling the law for present purposes. Hornsby v. Perth Amboy, 99 N. J. L. 277; Public Service Railway Co. v. Matteucci, 143 Atl. Rep. 221; 6 N. J. Adv. R. 1545.
The judgment and award under review are affirmed, with costs.